Citation Nr: 0816817	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from July 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2004 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

In August 2007, the veteran requested a hearing before a 
Decision Review Officer.  He withdrew this request in 
December 2007.  The veteran testified before the undersigned 
at a hearing held at the RO in February 2008.  He submitted 
additional evidence at the hearing, along with a waiver of 
any right to initial RO consideration.

At his February 2008 hearing, the veteran appears to have 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
tinnitus.  On his November 2007 VA Form 9, he alleged that he 
was unable to work on account of his PTSD, thereby raising 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  The above two matters are referred to the RO for 
appropriate action. 

In an October 2007 rating decision, the RO determined that a 
February 17, 1981, rating decision which, in pertinent part, 
denied service connection for otitis media was not clearly 
and unmistakably erroneous.  Since that rating action, 
neither the veteran nor his representative has offered any 
further argument or testimony on that issue, or otherwise 
suggested that appellate review of that issue is sought.  

The Board notes that the same February 1981 rating action 
also denied service connection for the separate issue of 
bilateral hearing loss, and the veteran has not challenged 
the February 17, 1981, rating decision as to that 
determination.  For this reason, and even assuming that the 
veteran initiates an appeal of the October 2007 rating 
decision, the Board finds that the challenge to the otitis 
media determination is not inextricably intertwined with the 
current application to reopen the hearing loss issue.  
Accordingly, the Board has limited its consideration to the 
issues listed on the title page of this action.

The issue of the proper initial disability rating assignable 
for the service-connected PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a February 1981 rating decision; the veteran was notified 
of the decision and of his appellate rights, but did not 
perfect an appeal of the rating decision.

2.  The evidence received since the February 1981 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1981 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2007).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the veteran with the 
contemplated notice in May 2004 and June 2004 
correspondences, except for notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection was granted for his claimed 
disorder.  The May 2004 and June 2004 notices identified the 
prior final decision on the hearing loss issue, and 
specifically informed him of the basis for that denial.  The 
notice letters also advised him of the information and 
evidence necessary to reopen a claim, and further advised him 
of the information and evidence necessary to substantiate his 
hearing loss claim on the merits.  In a March 2006 
communication, he was advised of the information and evidence 
necessary to substantiate the initial rating and effective 
date assignable in the event his claim was successful.  His 
claim was thereafter readjudicated in an August 2007 
supplemental statement of the case.  The veteran therefore 
has received the notice to which he is entitled as to his 
claim, and there is no prejudice flowing from the timing of 
notice in this case.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24  (Fed. Cir. 2007) (a supplemental statement of 
the case can serve as a means of readjudication following 
38 U.S.C.A. § 5103(a)-compliant notice; where such notice is 
followed by a readjudication, any timing error is cured). 

In short, the May 2004, June 2004 and March 2006 notice 
letters collectively provided 38 U.S.C.A. § 5103(a)-compliant 
notice, and any timing deficiency has been cured by the 
issuance of the August 2007 supplemental statement of the 
case, obviating any need to address whether the veteran was 
prejudiced by a notice error in this case.  Compare Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding 
that any error in a Veterans Claims Assistance Act notice 
should be presumed prejudicial, and that VA has the burden of 
rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  Although at his hearing before the 
undersigned, the veteran requested a VA examination in 
connection with his hearing loss claim, unless and until his 
claim is reopened, VA's duty to assist does not extend to 
providing such an examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of an organic disease of the nervous system, such 
as sensorineural hearing loss, during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A February 1981 rating decision denied entitlement to service 
connection for bilateral hearing loss.  The veteran was 
notified of the decision and of his appellate rights with 
respect thereto.  He submitted a notice of disagreement as to 
the decision in September 1981, and was issued a statement of 
the case in February 1982.  Thereafter, no further 
communication was received from the veteran or any 
representative until 2004.  The veteran does not contend that 
he perfected an appeal of the February 1981 action.  
Consequently, service connection for bilateral hearing loss 
may be considered on the merits only if new and material 
evidence has been received since the time of the February 
1981 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2007).

The evidence on file at the time of the February 1981 rating 
action included service medical records showing that the 
veteran's auditory acuity was within normal limits when 
tested at service entrance and at service discharge.  The 
records document treatment for several ear infections, during 
which time he reported hearing problems.

The evidence also included VA treatment records for January 
1977 to May 1980 which documented several episodes of 
treatment for ear infections with concomitant reports of 
diminished hearing.  He suggested that his hearing problems 
were associated with concussive trauma in service, to toxic 
chemical exposure (namely, herbicides), or to ear infections.  
An April 1980 audiogram showed pure tone thresholds of 20 or 
less in the right ear at the 500, 1000, 2000, 3000, and 4000 
hertz ranges, with a speech discrimination score of 100 
percent.  In the left ear, pure tone thresholds were 10 or 
less in the 500, 1000 and 2000 hertz ranges, and 25 in the 
3000 and 4000 hertz ranges; the left ear speech 
discrimination score was 100 percent.  

The evidence of record in February 1981 included the report 
of a September 1980 VA examination, at which time the veteran 
associated his hearing loss with a concussion in service.  
Audiologic evaluation demonstrated the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
35
LEFT
20
30
30
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner diagnosed sensorineural 
hearing loss.

The evidence lastly included a January 1992 statement by the 
veteran (considered in the February 1982 statement of the 
case) that his hearing loss had been caused by a bomb 
explosion in service.

Pertinent evidence added to the record since the February 
1981 rating decision includes VA and private treatment 
reports (including records from the Social Security 
Administration) for the period from September 2001 to 
September 2007.  The evidence added to the record also 
includes the statements and testimony of the veteran and his 
spouse.

The treatment records show that on review of systems 
examination in December 2004, he reported "deafness."  In 
October 2006, he sought referral for evaluation of decreased 
hearing; he reported his hearing was stable, and his 
physician refused to refer him for an audiologic evaluation.  
At a December 2006 psychiatric interview, the veteran 
reported that his hearing was damaged from an explosion in 
service, but admitted that he was able to hear fine during 
the interview.  The Social Security Administration records 
show that the veteran's spouse reported that every functional 
ability in the veteran was affected by a disorder, including 
his hearing.  

The above records notably do not contain any audiometric 
findings demonstrating hearing loss for VA purposes, or even 
diagnose hearing loss.  In any event, the records do not 
address the etiology of any hearing loss.  To the extent the 
records merely record the veteran's account of the origin of 
any hearing loss, such recording does not transform those 
records into medical opinions showing a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As the 
medical records neither document hearing loss nor address the 
etiology of his hearing loss complaints, they do not raise a 
reasonable possibility of substantiating the claim. 

In his statements and testimony, the veteran alleges that his 
hearing loss resulted from herbicide exposure or from 
acoustic trauma.  He explains that he was proximate to 
several explosions in service, and noticed hearing loss 
immediately thereafter.  The veteran's representative argued 
that the veteran was in combat, and that his account of 
exposure to acoustic trauma should be accepted.  

The Board first points out that hearing loss is not a 
disorder subject to presumptive service connection on an 
herbicide basis.  The Board also points out that the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
suffice to reopen the veteran's claim.  The Board already 
presumes, for the purpose of determining whether the claim 
should be reopened, the credibility of the veteran's 
contentions as to experiencing acoustic trauma.  Moreover, 
his awards and decorations suggesting combat service were of 
record at the time of the February 1981 rating decision.  

With respect to the statements and testimony, the Board 
points out that the veteran's account of experiencing 
acoustic trauma in service was previously of record.  His 
statements and testimony in this regard therefore are not 
new.  Moreover, to the extent he and his spouse assert that 
he currently has hearing loss, or that such hearing loss is 
etiologically related to service, to acoustic trauma in 
service, or to herbicide exposure in service, as there is no 
indication that the veteran or his spouse are qualified 
through education, training or experience to offer a medical 
opinion, their assertions and testimony concerning medical 
diagnosis or causation do not constitute competent medical 
evidence with which to reopen the claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Therefore, the statements and 
testimony of the veteran and his spouse do not raise a 
reasonable possibility of substantiating the claim. 

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  The benefit sought on appeal is denied.  38 
C.F.R. 
§ 3.156(a). 


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the benefit sought on appeal is denied.


REMAND

The veteran contends that the initial disability rating 
assigned his PTSD does not accurately reflect the severity of 
that disorder.

The veteran was last examined in connection with his claim in 
July 2007, prior to the award of service connection for PTSD.  
The examination was conducted by a psychologist who reported 
that the veteran stopped working due to physical limitations, 
and had not experienced problems with coworkers when 
employed.  The examiner concluded that the veteran's PTSD was 
mild to moderate in nature.  He nevertheless assigned a 
Global Assessment of Functioning (GAF) score of 41.

The veteran did not, either in his statements or in his 
testimony before the undersigned, indicate that he left his 
last job because of PTSD.  He does, however, maintain that he 
now is no longer able to work on account of his service-
connected psychiatric disorder.

The Board points out that GAF scores ranging between 41 and 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Given the 
discrepancy between the July 2007 examiner's description of 
the veteran's PTSD as mild to moderate in nature and the GAF 
score assigned, and in light of the veteran's assertions that 
he in fact is unable to work because of his PTSD (assertions 
the examiner did not address), the Board finds that further 
VA examination would be helpful in the adjudication of the 
claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a physician with appropriate expertise to 
determine the extent of his service-
connected PTSD.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected psychiatric disorder, to 
include whether it renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The claims files must be made available 
to the examiner.  

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  The RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  




	(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


